Citation Nr: 0922926	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  04-37 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for rash of the lower 
extremities.

3.  Entitlement to service connection for a dental disability 
for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1963 to 
June 1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, in which the RO denied the Veteran's claims 
for service connection for an eye disability, rash of the 
lower extremities, and a dental disability for compensation 
purposes.  The Board remanded the matter to the RO for 
further evidentiary development and adjudication in July 
2006.  After completing the required evidentiary development, 
the RO re-adjudicated the claims and again denied the 
Veteran's claims via the issuance of a supplemental statement 
of the case (SSOC) in March 2009.  

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in December 2005.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed eye 
disability.

2.  The Veteran does not have a currently diagnosed rash of 
the lower extremities.

3.  The Veteran does not have a currently diagnosed dental 
disability for compensation purposes that is related to 
military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have an eye disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The Veteran does not have a rash of the lower extremities 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

3.  The Veteran does not have a dental disability that is the 
result of disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through November 2003, July 2004, and August 
2006 notice letters, the Veteran received notice of the 
information and evidence needed to substantiate his claims.  
Thereafter, the Veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the Veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claims.  

The Board also finds that the November 2003, July 2004, and 
August 2006 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In those letters, the RO also notified the Veteran that VA 
was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned November 2003, 
July 2004, and August 2006 letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the Veteran's claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Veteran was supplied with notice pursuant to Dingess/Hartman 
via the August 2006 notice letter.  The Board does not now 
have such issues before it.  Consequently, a remand for 
additional notification on these questions is not necessary.  
The Board also notes that while the complete notice required 
by the VCAA was not necessarily timely provided to the 
Veteran, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
Veteran's service treatment records have been associated with 
the claims file, as have records of his post-service 
treatment both from private treatment providers and at the 
Dayton VA Medical Center (VAMC).  The Veteran was provided VA 
medical examinations in April 2008 and May 2008; reports of 
these examinations have been associated with the claims file.  
Additionally, the Veteran and his representative have both 
submitted written argument, and the Veteran has testified 
before the undersigned Veterans Law Judge.  Otherwise, 
neither the Veteran nor his representative has alleged that 
there are any outstanding records probative of the claims on 
appeal that need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

A.  Eye Disability

The Veteran contends that he first developed an eye 
disability in service that continues to cause him difficulty.  
At his hearing before the undersigned Veterans Law Judge, the 
Veteran stated that he occasionally experienced discharge 
from the eyes.  He stated that the current discharge was 
clear and resembled tears, unlike the white discharge he 
experienced while in service.  

Relevant evidence of record consists of the Veteran's service 
treatment records as well as post-service treatment at the 
Dayton VAMC.  The Veteran was also provided VA eye 
examination in May 2008.  Review of the Veteran's service 
treatment records reflects that he was seen in May 1965 and 
December 1965 for complaints of discharge from his eyes.  He 
was diagnosed with chronic discharge in May 1965; no 
diagnosis was assigned at his December 1965 treatment.  He 
was further treated for viral conjunctivitis with discharge 
in August and September 1966.  His eyes were noted to be 
normal at his separation medical examination in March 1967, 
and he responded "No" when asked if he had eye trouble on 
his March 1967 separation report of medical history.

Review of the Veteran's post-service treatment at the Dayton 
VAMC reflects that he has not received treatment for any eye 
disability at that facility since service.  Further, in 
primary care visits on multiple occasions, including in 
September 2003 and September 2007, the Veteran was noted to 
have no eye complaints.  On a September 2003 questionnaire 
related to the Veteran's exposure to Agent Orange while in 
service, the Veteran responded "Yes" when asked if he had 
"eye trouble;" his September 2003 treatment provider noted 
that he had "early opacities" in his eyes but did not 
recommend an eye examination or provide any diagnosis of an 
eye disability.  Report of the Veteran's May 2008 VA eye 
examination similarly reflects that the Veteran complained of 
"occasional white matter in the corner of the left eye" 
that he had to wipe away, but diagnosed the Veteran with no 
current disability of the eyes.  The examiner specifically 
noted the Veteran's in-service eye complaints but concluded 
that those complaints were due to an acute viral infection 
during service that resolved without further problems.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

Here, there is no medical evidence that the Veteran has any 
diagnosed eye disability.  The Veteran was afforded a VA eye 
examination in May 2008, but that examiner concluded that the 
Veteran did not suffer from any eye disabilities.  The 
examiner specifically stated that the Veteran's in-service 
eye complaints were the result of an "acute viral infection 
... with no sequelae."  The Board notes further that the 
record does not reflect that the Veteran has sought treatment 
for any eye disability since service; to the contrary, he has 
stated on multiple occasions to his VA treatment providers 
that he had no eye complaints.  There are no current 
treatment records showing complaints of, or treatment for, an 
eye disability, and the Veteran has identified none, even 
after notification by the RO that evidence of a current 
disability was needed.  With no medical evidence of the 
claimed disability, the analysis ends, and service connection 
must be denied.  (Refractive error on near vision as noted at 
the VA examination is not a disability for compensation 
purposes.  38 C.F.R. § 3.303(c) (2008).)

B.  Rash of the Lower Extremities

The Veteran asserts that he suffered from a rash on his lower 
extremities while in service and continues to have rashes on 
his feet and legs.  At his hearing before the undersigned 
Veterans Law Judge, the Veteran stated that he had a rash on 
his lower extremities in service and was hospitalized on 
multiple occasions following his separation from service for 
a similar rash condition on his feet and legs.  He testified 
that he currently experiences a "soft white" rash between 
his toes.

Relevant evidence of record consists of the Veteran's service 
treatment records as well as post-service treatment at the 
Dayton VAMC.  The Veteran was also provided a VA medical 
examination in April 2008.  Review of the Veteran's service 
treatment records reflects that he was prescribed "foot 
powder" in October 1964; no diagnosis is present.  He was 
also treated for itching of the right leg in January 1967.  
At his separation medical examination in March 1967, the 
Veteran was found to have normal skin and feet.  On his March 
1967 separation report of medical history, the Veteran 
answered "No" when asked if he suffered from any skin 
diseases.  

Review of the Veteran's post-service treatment at the Dayton 
VAMC reflects that he was hospitalized on three occasions in 
1972 and 1973 for complaints of lesions on his feet that 
spread up his legs and trunk.  He was diagnosed with 
hyperkeratosis and eczematoid dermatitis of the feet, among 
other diagnoses.  On a July 1996 medical certificate, the 
Veteran noted having a rash on his feet intermittently since 
the 1970s.  He further complained on the September 2003 Agent 
Orange questionnaire of having had "fungus" of his feet and 
legs in the 1970s.  However, in primary care visits on 
multiple occasions, including in September 2003 and September 
2007, the Veteran was noted to have no skin complaints.  His 
September 2003 treatment provider specifically noted that the 
Veteran had no rash on his skin.  

Report of the Veteran's April 2008 VA examination similarly 
reflects that the Veteran complained of white scaly substance 
between his toes that appeared intermittently and was not 
itchy or irritating.  The examiner acknowledged that the 
Veteran had suffered from a rash on his lower extremities 
just after service that required extensive treatment but 
found that, with the exception of a discoloration between the 
fourth and fifth right toes, the Veteran had no skin 
disability on his feet or legs.  The examiner specifically 
found that the discoloration was "not associated with any 
signs of local or systemic disorder" and was not indurated 
or inflammatory.  The examiner concluded that the Veteran's 
skin was otherwise "completely normal."  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

Here, there is no medical evidence that the Veteran has any 
currently diagnosed skin disability, including a rash of his 
lower extremities.  The Veteran was afforded a VA examination 
in April 2008, but that examiner concluded that the Veteran 
did not suffer from any skin disability other than a chronic 
discoloration between the fourth and fifth toes of his right 
foot, which the examiner particularly noted was "not 
associated with any signs of local or systemic disorder."  
Otherwise, the examiner concluded that the Veteran's skin was 
"completely normal."  The Board notes further that the 
record does not reflect that the Veteran has sought treatment 
for skin disability since 1973; to the contrary, he has 
stated on multiple occasions to his VA treatment providers 
that he had no skin complaints, and was found specifically in 
September 2003 to have no rash anywhere on his skin.  There 
are no current treatment records showing complaints of, or 
treatment for, a skin disability, and the Veteran has 
identified none, even after notification by the RO that 
evidence of a current disability was needed.  With no medical 
evidence of the claimed disability, the analysis ends, and 
service connection must be denied.

C.  Dental Disability for Compensation Purposes

The Veteran asserts that he developed prolonged and excessive 
bleeding of the gums when he had his teeth cleaned in service 
that required hospitalization to control.  The Veteran 
contends that service connection is warranted for 
compensation purposes.

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  See 38 
C.F.R. § 3.381 (2008).  Otherwise, dental disabilities are 
compensable for rating purposes under the schedule of ratings 
for dental and oral conditions set forth in 38 C.F.R. § 4.150 
(2008).  Such disabilities include impairment of the 
mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  Compensation is available for loss 
of teeth only if such is due to loss of substance of body of 
maxilla or mandible.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916 (2008).

Relevant evidence of record consists of the Veteran's service 
treatment records as well as post-service treatment provided 
by both VA and private treatment providers.  The Veteran was 
also provided a VA dental examination in April 2008.  Review 
of the Veteran's service treatment records reflects that the 
Veteran entered active military service with three missing 
teeth, according to his July 1963 entrance examination.  In 
April 1967, the Veteran underwent routine dental cleaning, 
after which procedure he developed excessive bleeding of the 
gums.  The bleeding lasted for four days.  He was noted at 
that time to have a possible clotting problem, but no 
definite diagnosis was assigned.  The dental portion of the 
Veteran's March 1967 separation examination was characterized 
as acceptable.  However, three teeth were indicated as 
missing at the time of examination.  He was noted at the time 
to have no mouth problems otherwise.

Post-service records document that the Veteran received 
dental treatment from a private treatment provider in 1980 
and 2002 and has sought dental treatment at the Dayton VAMC 
on multiple occasions.  In 1980, the Veteran was seen by a 
private dental care provider for complaints of "dental 
pain;" he was diagnosed at that time with severe 
periodontitis and periodontal disease.  He was again seen by 
a private treatment provider in 2002, at which time he was 
diagnosed with periodontal disease and dental caries.  In a 
2002 surgery, the Veteran had approximately 15 posterior 
teeth extracted.  The dentist did not provide an opinion as 
to any relationship between the tooth extractions and the 
Veteran's military service.  In March 2006, the Veteran 
complained at a VAMC treatment visit that he had a chipped 
tooth but was found ineligible for dental treatment by the VA 
facility at that time.  Further, in VAMC primary care visits 
on multiple occasions, including in September 2007 and 
October 2007, the Veteran was noted to have no complaints 
regarding his teeth or gums.  The Veteran further complained 
on the September 2003 VA Agent Orange questionnaire of having 
excessive bleeding after dental work and "severe tooth or 
gum trouble," although no specific problems were documented 
at that time.  

Pursuant to the Board's remand, the Veteran was scheduled for 
a VA dental examination in April 2008.  The examiner noted 
the Veteran's history of an in-service hospitalization to 
treat prolonged bleeding of the gums following a routine 
cleaning.  The examiner acknowledged the Veteran's complaints 
of anxiety at receiving further dental treatment due to this 
experience.  The examiner noted that the Veteran had no 
history of trauma to the teeth, swelling, pain, or difficulty 
in chewing, opening his mouth, or talking.  The examiner 
further noted that at the Veteran's June 2002 extraction of 
his posterior teeth, the Veteran did not experience prolonged 
bleeding due to suturing.  Examination revealed that the 
Veteran has had multiple teeth removed.  The Veteran had no 
impairment due to loss of motion or masticatory function.  
Radiological examination revealed that the Veteran had 
significant loss of supportive maxillary and mandibular bone 
around his remaining dentition, but the examiner concluded 
that the Veteran had no tooth loss due to loss of substance 
of the body of the maxilla or mandible, other than loss due 
to periodontal disease.  In a December 2008 addendum opinion, 
the examiner gave the opinion that the Veteran did not have a 
dental disability relatable to his time on active duty, 
including specifically his in-service hospitalization for 
excessive bleeding.  

According to the competent medical opinion evidence contained 
in the VA examination report, the Veteran's post-service 
extractions were not related to any in-service dental trauma 
or otherwise to the Veteran's period of active duty.  The VA 
examiner provided a probative opinion on the matter that is 
persuasive and has support in the record.  In any case, the 
Veteran does not have a dental disability that may be service 
connected for compensation purposes.  See 38 C.F.R. §§ 3.381, 
4.150.  The Veteran is currently missing multiple teeth; 
however, they are replaceable missing teeth, which may not be 
service connected for compensation purposes.  The Board 
acknowledges that the record does suggest that the Veteran 
has loss of substance of the maxilla or mandible, as 
evidenced by the finding loss of bone at the VA examination.  
However, the examiner concluded in his December 2008 addendum 
opinion that any current dental disability from which the 
Veteran suffers is not traceable to his time on active duty.  
It was due to periodontal disease.  Consequently, service 
connection for a dental disability for compensation purposes 
is not warranted.

The Board acknowledges that the Veteran has contended that he 
currently suffers from eye, skin, and dental disabilities, 
which he claims resulted from his time on active duty.  
However, where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is possible or plausible is required.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Veteran, 
however, has not demonstrated that he has any medical 
expertise to offer such an opinion or diagnosis.  The Board 
notes that although the Veteran is competent to report 
symptoms such as white matter in his eyes or a rash on his 
skin, he does not have medical expertise and therefore cannot 
provide a competent opinion regarding diagnosis or causation 
of any current disability.  As a layperson without the 
appropriate medical training and expertise, the Veteran is 
simply not competent to provide a probative opinion on a 
medical matter, such as the diagnosis or etiology of any 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As noted above, the Veteran's April 2008 and May 2008 VA 
medical examiners took into account the Veteran's contentions 
and found no current eye or skin disability and no dental 
disability related to the Veteran's time in service, 
including his in-service dental treatment.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claims.  
For all the foregoing reasons, the Veteran's claims for 
service connection for an eye disability, a rash of the lower 
extremities, and a dental disability for compensation 
purposes must be denied.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an eye disability is 
denied.

Entitlement to service connection for rash of the lower 
extremities is denied.

Entitlement to service connection for a dental disability for 
compensation purposes is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


